 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Seaway Foods, Inc. and Office and Pro-fessional Employees International Union-LocalNo. 17, AFL-CIO. Case 8-CA-13938November 30, 1980DECISIONS AND ORDERBY MEMBERS JENKINS, PENEI.LO, ANDZIMM.RMANUpon a charge filed on June 19, 1980, by Officeand Professional Employees International Union-Local No. 17, AFL-CIO, herein called the Union,and duly served on American Seaway Foods, Inc.,herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the Re-gional Director for Region 8, issued a complaintand notice of hearing on July 28, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 2, 1980,following a Board election in Case 8-RC-12051,the Union was duly certified as the exclusive col-lective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about June 26, 1980, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representa-tive, although the Union has requested and is re-questing it to do so. On August 7, 1980, Respond-ent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint.On September 8, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September10, 1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to Notice To ShowCause entitled "Cross Motion to the NationalI Official notice is taken of the record in the represnatiion pro-ceed-ing, Case 8-RC-12051. as the term "record" is defined i Sees 102.68and 102.h9(g) of the Board's Rules and Regulations, Series 8, as amendedSee 1.1V Elctrosyotems. Inc., 166 NLRBH 938 (197), enfd 388 F 2d 683(4th Cir 1968); Golden 4ge Beverage (Co. 167 NI.RH 151 (14967), nfd 418F2d 26 (5th Cir. 1969); InlertYpe Co. v. Pncllo, 2h9 F.Supp. 573(D.CVa 17); Follrtt Corp. 164 NIRH 378 (19h67). enfd 397 F2d 91(7th Cir 1968); Sec. 9(d) of the NLRA. ais amended253 NLRB No. 42Labor Relations Board for Summary Judgment."Respondent also filed a memorandum in support ofits cross-motion and in response to the Notice ToShow Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent essentiallycontests the validity of the Union's certification.Although Respondent admits its refusal to bargain,Respondent denies that it thereby violated Section8(a)(5) and (1) of the Act. Specifically, Respondentcontends that the Union should not have been cer-tified because the Regional Director directed anelection in an inappropriate unit. In the Motion forSummary Judgment, the General Counsel main-tains that Respondent is attempting to relitigate theissues it raised in the related representation pro-ceeding. We agree with the General Counsel.Review of the record herein, including therecord in Case 8-RC-12051, reveals that on Febru-ary 27, 1980, after a hearing and the submission ofbriefs by the parties, the Regional Director issued aDecision and Direction of Election. On March 12,1980, Respondent filed with the Board a requestfor review of the Decision and Direction of Elec-tion contending that the unit was inappropriate inthat it improperly excluded office clerical workersat Respondent's Bedford Heights facilities. OnMarch 24, 1980, the Board denied the request forreview. An election was conducted on April 2,1980, which resulted in a vote of 41 for, and 5against, the Union. There were three challengedballots, an insufficient number to affect the resultsof the election. On April 9, 1980, Respondent filedobjections to the conduct of the election contend-ing, in essence, that acts of union representativesand supporters had interfered with the exercise ofthe employees' freedom of choice. Respondent alsocontended that the election was conducted in an in-appropriate unit. On May 2, 1980, the Regional Di-rector issued a Supplemental Decision and Certifi-cation of Representative overruling Respondent'sobjections and certifying the Union. It thus appearsthat Respondent is attempting to raise herein issueswhich were raised and determined in the underly-ing representation case.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-322 AMERICAN SEAWAY FOOD)S. INC.leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONI)ENTRespondent is, and has been at all times materialherein, an Ohio corporation with an office andplace of business located at Bedford Heights, Ohio,where it is engaged in the business of wholesaledistribution of grocery and related products. Annu-ally, during the course and conduct of its businessoperations, Respondent ships goods valued inexcess of $50,000 directly from its Bedford Heightsfacility to points located outside the State of Ohio.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.:i. THE I.ABOR ORGANIZATION INVOI.VEDOffice and Professional Employees InternationalUnion-Local No. 17, AFL-CIO, is a labor orga-nization within the meaning of Section 2(5) of theAct.Ill. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All plant clerical employees employed by theRespondent at its Bedford Heights, Ohio facili-See Pittsburgh Pla Gbls, Co ..L.R.1, 311 t S 14h, 162 (1941);Rules and Rgulations of the oard. Scee 12 7(f) and 102 (c)ty, including freezer clerks, transportationclerks, collection and will call clerks, receivingoffice clerks, food service warehouse clerks,and Station I and Station 3 clerks, but exclud-ing all office clerical employees, confidentialemployees, managerial employees, and all pro-fessional employees, guards, and supervisors asdefined in the Act, and all other employees.2. The certificationOn April 2, 1980, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 8, designated the Union astheir representative for the purpose of collectivebargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton May 2, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 7, 1980, again onMay 6, 1980, and at all times thereafter, the Unionhas requested Respondent to bargain collectivelywith it as the exclusive collective-bargaining repre-sentative of all the employees in the above-de-scribed unit. Commencing on or about June 26,1980, and continuing at all times thereafter to date,Respondent has refused, and continues to refuse, torecognize and bargain with the Union as the exclu-sive representative for collective bargaining of allemployees in said unit.Accordingly, we find that Respondent has, sinceJune 26, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.323 DE.CISI)NS OF NATIONAL. LAB()R RELAI'IONS BO()ARI)V. HI- REMiI)YHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (I) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.in order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCL.USIONS OF LAW1. American Seaway Foods, Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Office and Professional Employees Interna-tional Union-Local No. 17, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All plant clerical employees employed by Re-spondent at its Bedford Heights, Ohio, facility, in-cluding freezer clerks, transportation clerks, collec-tion and will call clerks, receiving office clerks,food service warehouse clerks, and Station I andStation 3 clerks, but excluding all office clericalemployees, confidential employees, managerial em-ployees, and all professional employees, guards,and supervisors as defined in the Act, and all otheremployees, constitute a unit appropriate for thepurposes of collective bargaining within the mean-ing of Section 9(b) of the Act.4. Since May 2, 1980, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about June 26, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,American Seaway Foods, Inc., Bedford Heights,Ohio, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Office and Profes-sional Employees International Union-Local No.17, AFL-CIO, as the exclusive bargaining repre-sentative of its employees in the following appro-priate unit:All plant clerical employees employed by theRespondent at its Bedford Heights, Ohio facili-ty, including freezer clerks, transportationclerks, collection and will call clerks, receivingoffice clerks, food service warehouse clerks,and Station I and Station 3 clerks, but exclud-ing all office clerical employees, confidentialemployees, managerial employees, and all pro-fessional employees, guards and supervisors asdefined in the Act, and all other employees.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.324 (b) Post at its facilities located at !edfordHeights, Ohio. copies of the attached noticemarked "Appendix."" Copies of said notice, onforms provided bN the Regional l)irector forRegion 8. after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places. including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respoindent to insure thlatsaid notices are not altered, defaced, or covered byany other material.(c) Notify the Regional D)irector for Region 8, in\writing, within 20 days from the date of this Order,what steps have been taken to comply hre, ith.t' I the e,er l ihat hlli ()rd r is ,t'rcdl tbh I Jtldrillt'IuiI of I L 'll 1States Court f Appeal. thu rd i the notic rdilig 'Tlud hOrder or he N;ltional Lahor Relation, i0.rd" hl'.hil Icad ''ttcd I'ursil-alnt to a Judgmenti I the Unired States Court f Appeals illfortill InOrder of te Nationa.l Iahor Relations loardAPPENDIXNo I t i To 1,MI ti O i s!()S' II) IY ()Rl)lIR t- 'I l:N ION \I L. XIOR R it ,V iONS 3o RI)An Agency of the Unlited States (ioririnnrtWV wit i1 NOt refuse to bargain collectivelyconcerning rates otf pay. \wages, hours. andother terms and conditions of employlment,,ith ()ffice Professionall Emploces Interrla-tional Union- Local No. 17, AFl--CI(, as theexclusive representative of the employees inthe bargaining unit described below.W'li Wit I N ill allny like or related mannerinterfere with, restrain, or coerce our eploy-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.W wi t Ill, upon request, bargain with theabove-named Union, as the exclusive repre-senitative of all employees in the bargainingunit described below , with respect io rates ofpay, \wages. hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit i:All plant clerical employees employed bythe Employer at its Bedford Heights. Ohiofacility, including freezer clerks, transporta-tion clerks, collection and ill call clerks.receiving office clerks, food service rare-house clerks, and Station I and Station 3clerks, but excluding all office clerical em-ployees, confidential employees, managerialemployees, and all professional employees.guards and supervisors as defined in the Act,and all other employees.AMIIRICAN SAWA FOO)S, INC.AVILRKICA:N SI:IA%\ A) I ((n)1). I(325 